DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 31 recite “said apex of said second feature”. However, earlier (in each claim) there is no mention of the apex of the second feature. Thus, it may improve readability to reword this limitation (so as to to reflect that this is the first mention of the second feature’s apex): e.g., by reciting --the apex of the second feature--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–7, 10, 16, and 24–31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 31 each recite limitations directed to steps of using feed solution and cleaning liquid. (Clms. p. 4, ll. 29–37; p. 8, l. 30 to p. 9, l. 38.) Previously it has been held that, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” (See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).) With this holding in mind, it is respectfully submitted that the steps presented in claim 1 render the claim indefinite. For example, when considering an apparatus having identical structural features to those required by claim 1, it is unclear when direct infringement would occur: (A) prior to use of the claimed feed solution and cleaning liquid; or (B) after use of the feed solution and the cleaning liquid. (Katz supra; Lyell supra.)
Claim 1 recites “said apex disposed in a direction opposite said filtration direction”. (Clms. p. 4, l. 42 (underlining added).) However, the claim specifies that each raised feature comprises an apex. (Id. p. 3, ll. 10–11.) In other words, the claim requires multiple apexes. That being said, regarding the aforementioned instance of “said apex”, it is respectfully submitted that is unclear which apex is being referred to.
Claim 31 recites the limitation “pressurized source”. The Specification does not appear to define this term and it is unclear what subject matter Applicant intended to encompass via this limitation. For example, should “pressurized source” be construed to cover: (A) at least one pump; (B) at least one pipe; or (C) both bullets (A) and (B)?
For at least these reasons, claims 1 and 31 appear to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–7, 10, 16, and 24–31 are rejected under 35 U.S.C. 103 as being unpatentable over, Buser.1
With respect to claim 1, the following analysis applies.
Overview of Buser
Buser discloses a fluid separation system 20. (Buser FIG. 1A.) The fluid separation system includes “leafs” 23. (Id.) Each leaf includes two membrane portions (22A, 22B). (Id. FIG. 1B; ¶ 19.) As shown in Figure 1B, each membrane portion can include a pattern of raised features (shown as small triangles). Alternate views of various patterns are subsequently disclosed in the reference. For instance, Figures 2–4 show patterns formed in each of the separation membranes prior to them being joined to form a leaf. After joining the separation membranes, the pattern in the separation membrane 22B is located within a feed channel residing between the two separation membranes. (Id. FIGs. 2–4; ¶¶ 27–29.) Another view of a pattern (in this instance, a “graduated pattern”) is shown in Figure 6. This pattern includes chevrons and straight lines located in the direction of feed “S”. (Buser ¶ 31.) Forming a two-dimensional array of staggered rows is also taught. E.g., Figure 15 depicts staggered, alternating rows. (Id. at ¶ 34.) Figure 7 shows another variation of staggered, alternating rows. (Id. ¶ 32.) Both membrane portions are wound around a collection tube defining an axis. (See, e.g., Buser FIG. 1B.) And the plurality of raised features defines a spiral feed channel around said collection tube such that a filtration direction and a cleaning direction are parallel said axis. (Id.; see also FIG. 1A.) Additionally, an apex of the raised features can be opposed the filtration direction. (Compare Buser FIGs. 1A (showing that the raised features on a folded membrane run both parallel and opposite the filtration direction) with id. FIG. 6 (showing the direction of the apexes prior to folding the membrane).)
These features can comprise two legs of substantially equal length and have a maximum width in a row direction. (Id.; see also FIG. 6.) In particular, having a first raised feature in a first row and immediately adjacent to another raised feature (i.e., a “third raised feature) can be seen in at least Figure 6. A second raised feature can be located in a row immediately below the first row. (Id.) And a shortest diagonal distance between a distal end of one of the legs of the first raised feature an apex of the second raised feature can be greater than the predetermined length leg length of said features. (Buser FIG. 6) Also, the narrowest distance between the first feature and the third raised feature can be greater than the maximum width. (Id.)
Buser suggests making adjustments to the patterns formed by its array. (Id. FIGs. 8–22; ¶¶ 23, 32, 35.) In particular, Buser suggests that its pattern of features can operate as a spacer between separation membranes and that the membrane requirements (e.g., flux, turbulence, or disruption of the boundary layer) can be tailored by adjusting the pattern. (Id. ¶ 23.) Buser suggests that the stagger, vane height, and row spacing can be adjusted. (Id. ¶ 32.) Buser further suggests that the pattern can affect: flow angle-of-attack, hydraulic resistance, low velocity wake regions where biofouling occurs, biofouling buildup, and membrane clogging. (Id. ¶¶ 33–35.) Buser teaches that its pattern can be “optimized in relationship to provide a tradeoff between axial pressure gradient and channel velocities.” (Id. ¶ 36.)
Functional limitations
As it applies to the limitations referring to feed solution and cleaning liquid, these limitations are directed to “what happens when” a feed solution flows past a plurality of raised features as well as “what happens when” cleaning liquid flows past said plurality of raised features.
Previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It has also been held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In view of these holdings, the functional limitations appear to be directed to both: (a) materials worked upon (feed solution and cleaning liquid); and (b) the manner in which the claimed filter media is intended to be used (i.e., being used for filtering and then subsequently cleaned). As such, these functional limitations are not being given patentable weight because: (1) inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
Additional considerations
In view of the foregoing, the features of pending claim 1 appear to be within the teaching of Buser. In addition, however, as conveyed above Buser suggests adjusting its pattern, inter alia, to control: flow angle-of-attack, hydraulic resistance, low velocity wake regions where biofouling occurs, biofouling buildup, membrane clogging, as well as a tradeoff between axial pressure gradient and channel velocities. Previously the courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to optimize, via routine experimentation, the shortest diagonal distance and “narrowest distance” vis-à-vis Buser’s raised features, in order to enhance one or more of: flow angle-of-attack, hydraulic resistance, low velocity wake regions where biofouling occurs, biofouling buildup, membrane clogging, as well as a tradeoff between axial pressure gradient and channel velocities. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 2, Buser teaches a second membrane portion overlaying its plurality of raised features of said first membrane portion, said plurality of raised features defining a feed channel between said first and second membrane portions. (See, e.g., Buser FIGs. 1B–4; ¶ 23 (“[t]he pattern of features 40 may also operate as a spacer between the plurality of separation membranes 22….” (bolding omitted)).) As it pertains to the functional limitations recited in lines 5–12 of the instant claim, these limitations are not being given patentable weight because: (1) inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
With respect to claim 3, the feed channel includes an inlet side and an outlet side. (Buser FIG. 1A (showing left and right sides, respectively).) Also, the plurality of raised features can define a plurality of diagonal flow paths in said feed channel. (Id. FIGs. 7, 15 (showing diagonal paths between raised features); see also FIGs. 8–14, 16–22 (showing feed flowing around raised features).) The functional limitations recited in lines 5–9 of the instant claim are not being given patentable weight because: (1) inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
With respect to claims 4 and 5, these claims are directed to functional limitations and at least one material worked upon. Thus, similar to the explanations provided above, these claims are not being given patentable weight because: (1) inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
With respect to claim 6, the feed channel includes an inlet side and an outlet side. (Buser FIG. 1A (showing a permeate fluid “F” flowing through an inlet (i.e., the pores of the separation membranes 22A, 22B) into apertures 26 of a permeate collection tube 24; FIG. 1B showing a side view of the apertures 26 and how it connects to the feed channels located respectively between each pair of separation membranes 22A and 22B.) Similar to the explanations provided above, the functional limitations in lines 3–7 are not being given patentable weight because: (1) inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
With respect to claim 7, this claim is directed to functional limitations and at least one material worked upon. Thus, similar to the explanations provided above, these claims are not being given patentable weight because: (1) inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
With respect to claim 10, Buser suggests that its raised features can be in the shape of a chevron. (Buser FIG. 6.)
With respect to claim 16, as it applies to at least Buser’s two-dimensional array of chevrons, said raised features define a cavity based on their shape. (Buser FIG. 6.) As it applies to limitations of lines 3–4 of the instant claim, these limitations refer to an intended use and material worked upon. As such, these limitations are not being given patentable weight because: (1) inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (Masham supra).
With respect to claims 24–26 and 28, Buser suggests adjusting its pattern, inter alia, to control: flow angle-of-attack, hydraulic resistance, low velocity wake regions where biofouling occurs, biofouling buildup, membrane clogging, as well as a tradeoff between axial pressure gradient and channel velocities. Previously the courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to optimize, via routine experimentation, one or more of the shortest diagonal distance, the narrowest distance, the vertical spacing, leg length, and maximum width, in order to enhance one or more of: flow angle-of-attack, hydraulic resistance, low velocity wake regions where biofouling occurs, biofouling buildup, membrane clogging, as well as a tradeoff between axial pressure gradient and channel velocities. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claims 27 and 29, Buser teaches that its plurality of raised features has the same height. (Buser FIG. 6.)
With respect to claim 30, Buser teaches the claimed second membrane portion and feed channel. (Buser FIGs. 1A, 1B, 6.)
Claim 31 appears to share overlapping limitations with claim 1. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 1 supra applies. Claim 31 appears to differ from claim 1 in that claim 31 requires: (A) a pressurized source; and (B) that the filter media is selectively coupled in the manner claimed. Respectively however, these features are considered to be within the teaching of Buser. For instance, as it applies to a pressure source, Buser teaches that its filter media is located within a pressure vessel used for reverse osmosis and that reverse osmosis uses pressure. (Buser FIG. 1A; ¶¶ 17, 18.) As such, a “pressure source” is considered to be within the teaching of the reference. To this end, Buser’s filter media is construed as being selectively coupled in the manner claimed: because Figure 1A of Buser suggests that feed solution flows through a feed channel from a pressurized source in, at least, a filtration direction.
Response to Remarks2
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra. Applicant’s request for constructive assistance is also respectfully acknowledged. In view of Applicant’s request, Applicant is kindly invited to contact Examiner to schedule an interview to discuss the case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2012/0018366 A1, published January 26, 2012 (“Buser”).
        2 Remarks filed August 29, 20222.